MEMORANDUM DECISION
                                                                      Jun 05 2015, 9:45 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Bruce W. Graham                                           Gregory F. Zoeller
Graham Law Firm P.C.                                      Attorney General of Indiana
Lafayette, Indiana
                                                          Cynthia L. Ploughe
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Greggory Cataldo,                                        June 5, 2015

Appellant-Defendant,                                     Court of Appeals Case No.
                                                         79A02-1409-CR-683
        v.                                               Appeal from the Tippecanoe
                                                         Superior Court
                                                         The Honorable Randy J. Williams,
State of Indiana                                         Judge
Appellee-Plaintiff                                       Cause No. 79D01-1406-FB-11




Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 79A02-1409-CR-683 | June 5, 2015           Page 1 of 9
                                              Case Summary
[1]   Greggory Cataldo (“Cataldo”) was convicted of Attempted Robbery, as a Class

      B felony,1 and was sentenced to a term of imprisonment of fifteen years. He

      now appeals.


[2]   We affirm.



                                                        Issues
[3]   Cataldo presents two issues for our review. We restate these as:

                  I.    Whether the trial court abused its discretion when it gave one
                        of the State’s proffered jury instructions; and
                II.     Whether Cataldo’s sentence was inappropriate.


                              Facts and Procedural History
[4]   Around 2:30 in the morning on May 28, 2014, Matthew Jackson (“Jackson”)

      was walking to work in Lafayette. As he walked near a gas station, Cataldo

      and a juvenile, M.D., pulled their car into the gas station’s parking lot.


[5]   The car came to a stop, and Cataldo got out of the car, approached Jackson,

      and pushed Jackson to the ground. Cataldo began to go through Jackson’s

      pockets while punching Jackson in the head “a couple dozen” times, Tr. at 36,




      1
        Ind. Code §§ 35-41-5-1 & 35-42-5-1. The Indiana General Assembly revised numerous of our criminal
      statutes effective July 1, 2014. Throughout this opinion, we refer to and apply the statutes in effect at the
      time of Cataldo’s offense.

      Court of Appeals of Indiana | Memorandum Decision 79A02-1409-CR-683 | June 5, 2015                    Page 2 of 9
      and asked, “Whatcha got, whatcha got?” Tr. at 37. Cataldo’s blows caused

      Jackson injuries to the back, right, and lower front of his head.


[6]   Cataldo searched Jackson’s front and back left pockets. Jackson had a packet

      of chewing gum and a box cutter. Cataldo took neither of these, and instead

      got back into the car and drove away.


[7]   Jackson called police. Police responded and stopped the vehicle in which

      Cataldo and M.D. had been traveling. Police showed Jackson the occupants of

      the vehicle, and Jackson identified Cataldo as his attacker. Cataldo and M.D.

      were arrested.


[8]   On June 2, 2014, the State charged Cataldo with Attempted Robbery, as a Class

      B felony; Attempted Robbery, as a Class C felony;2 Attempted Theft, as a Class

      D felony;3 and Battery, as a Class A misdemeanor.4


[9]   A jury trial was conducted on August 5 and 6, 2014. During the trial, the State

      proffered a proposed final instruction related to the Class B felony-level charge

      of Attempted Robbery, the text of which read, “Infliction of injury while

      engaged in the commission of an attempted robbery requires proof only of the

      knowledge necessary to prove the crime of robbery.” App’x at 44. Cataldo




      2
          I.C. §§ 35-41-5-1 & 35-42-5-1.
      3
          I.C. §§ 35-41-5-1 & 35-43-4-2.
      4
          I.C. §§ 35-42-2-1.


      Court of Appeals of Indiana | Memorandum Decision 79A02-1409-CR-683 | June 5, 2015   Page 3 of 9
       timely objected to the State’s proffered instruction, but the trial court overruled

       the objection and issued the instruction to the jury.


[10]   At the conclusion of the trial, the jury found Cataldo guilty of Attempted

       Robbery, as a Class B felony;5 Attempted Theft, as a Class D felony; and

       Battery, as a Class A misdemeanor.


[11]   On September 5, 2014, a sentencing hearing was conducted. During the

       hearing, the State moved to vacate the guilty verdicts for Attempted Theft and

       Battery, which motion the trial court granted. The court entered a judgment of

       conviction against Cataldo for Attempted Robbery, as a Class B felony, and

       sentenced him to a term of imprisonment of fifteen years, with two years to be

       served in a community corrections program if Cataldo were to be accepted into

       a community corrections program.


[12]   This appeal ensued.



                                   Discussion and Decision
                                              Jury Instruction
[13]   Cataldo’s first contention on appeal is that the trial court erroneously gave the

       State’s proffered jury instruction.




       5
        The verdict forms permitted the jury to find Cataldo not guilty of Attempted Robbery or to find him guilty
       of either Class B-felony Attempted Robbery or, in the alternative, Class C-felony Attempted Robbery.

       Court of Appeals of Indiana | Memorandum Decision 79A02-1409-CR-683 | June 5, 2015               Page 4 of 9
[14]   Our standard of review in such cases is well settled:

               When reviewing a trial court’s decision to give or refuse to give a
               party’s tendered instruction, we consider “(1) whether the tendered
               instruction correctly states the law; (2) whether there was evidence
               presented at trial to support giving the instruction; and, (3) whether the
               substance of the instruction was covered by other instructions that
               were given.” Mayes v. State, 744 N.E.2d 390, 394 (Ind. 2001). The
               trial court has broad discretion as to how to instruct the jury, and we
               generally review that discretion only for abuse. Id. Where, however,
               as here, the appellant’s challenge to the instruction is based on the first
               of our three considerations—an argument that the instruction was an
               incorrect statement of the law—we review the trial court’s
               interpretation of that law de novo. LaPorte Cmty. Sch. Corp. v. Rosales,
               963 N.E.2d 520, 523 (Ind. 2012).
[15]   Kane v. State, 976 N.E.2d 1228, 1230-31 (Ind. 2012). Where an instruction is

       erroneous, we presume the error affected the verdict, and must reverse “‘unless

       the verdict would have been the same under a proper instruction,’” Id. at 1232,

       that is, “only when the conviction is clearly sustained by the evidence and the

       jury could not properly have found otherwise.” Dill v. State, 741 N.E.2d 1230,

       1233 (Ind. 2001).


[16]   Here, the trial court gave the following instruction: “Infliction of injury while

       engaged in the commission of an attempted robbery requires proof only of the

       knowledge necessary to prove the crime of robbery.” App’x at 44. This

       instruction, proffered by the State, was based upon our supreme court’s

       statement in Roberts v. State: “Infliction of injury while engaged in the

       commission of a robbery or attempted robbery requires proof only of the intent

       and knowledge necessary to prove the crime of robbery.” 266 Ind. 72, 77, 360

       N.E.2d 825, 828 (1977). The Roberts Court made this statement in the context

       Court of Appeals of Indiana | Memorandum Decision 79A02-1409-CR-683 | June 5, 2015    Page 5 of 9
       of a challenge to the sufficiency of the evidence as to Roberts’s “intent to

       deprive his victims of property and knowledge of what he was doing.” 266 Ind.

       at 78, 360 N.E.2d at 828.


[17]   The partial quote of Roberts included in the State’s proffered instruction was, as

       Cataldo observes, confusing. Though admittedly less than an ideal instruction,

       it is not a misstatement of the law.


[18]   Even if it were incorrect, we cannot conclude that the instruction prejudiced

       Cataldo’s substantial rights. We note in particular that the jury found Cataldo

       guilty of both Battery and of Attempted Theft—that is, the jury found that

       Cataldo physically struck Jackson, causing injury, and found that Cataldo

       intentionally attempted to take property from Jackson without Jackson’s

       consent. Thus, the jury clearly did not accept Cataldo’s testimony that he

       fought Jackson but did not attempt to take property from Jackson, and we see

       no likelihood that the jury could have reached any verdict other than that

       Cataldo had committed Attempted Robbery, as a Class B felony, as charged.


[19]   We accordingly find no basis for reversal as a result of the State’s proffered

       instruction.


                                          Inappropriateness
[20]   We turn now to Cataldo’s other contention on appeal, that his sentence is

       inappropriate in light of the nature of the offense and his character.




       Court of Appeals of Indiana | Memorandum Decision 79A02-1409-CR-683 | June 5, 2015   Page 6 of 9
[21]   The authority granted to this Court by Article 7, § 6 of the Indiana Constitution

       permitting appellate review and revision of criminal sentences is implemented

       through Appellate Rule 7(B), which provides: “The Court may revise a

       sentence authorized by statute if, after due consideration of the trial court’s

       decision, the Court finds that the sentence is inappropriate in light of the nature

       of the offense and the character of the offender.” Under this rule, and as

       interpreted by case law, appellate courts may revise sentences after due

       consideration of the trial court’s decision, if the sentence is found to be

       inappropriate in light of the nature of the offense and the character of the

       offender. Cardwell v. State, 895 N.E.2d 1219, 1222-25 (Ind. 2008); Serino v. State,

       798 N.E.2d 852, 856-57 (Ind. 2003). The principal role of such review is to

       attempt to leaven the outliers. Cardwell, 895 N.E.2d at 1225. We do not, upon

       reviewing a sentencing order, assess “[t]he relative weight or value assignable to

       reasons properly found or those which should have been found.” Anglemyer v.

       State, 868 N.E.2d 482, 481 (Ind. 2007), clarified on reh’g, 875 N.E.2d 218.


[22]   Cataldo was convicted of Attempted Robbery, as a Class B felony. A Class B

       felony carries a sentencing range of between six and twenty years

       imprisonment, with an advisory sentence of ten years. I.C. § 35-50-2-5.

       Cataldo was sentenced to fifteen years imprisonment.


[23]   Looking first at the nature of Cataldo’s offense, Cataldo got out of a car, pushed

       Jackson down, struck him nearly two dozen times, and searched Jackson for

       items of value. This resulted in multiple injuries to Jackson’s head. Jackson

       reported being in pain, for which he was treated at a local hospital, and during

       Court of Appeals of Indiana | Memorandum Decision 79A02-1409-CR-683 | June 5, 2015   Page 7 of 9
       his 911 call to police had difficulty talking to the dispatcher because he was

       spitting out blood as a result of Cataldo’s attack.


[24]   We turn next to Cataldo’s character. At twenty years of age, Cataldo has a

       history of juvenile delinquency and criminal adjudications. These include three

       adjudications as a juvenile delinquent, and seven prior cases resulting in

       criminal convictions as an adult. Several of these adjudications relate to driving

       while never having obtained a license or to other drug offenses. Cataldo has

       also been convicted of conversion, theft, and resisting law enforcement, and has

       had his probation revoked or has been terminated from probation on a total of

       seven occasions.


[25]   Cataldo admitted to using drugs, including marijuana, cocaine,

       methamphetamine, heroin, morphine, and Xanax at least once per month.

       Cataldo was twice afforded opportunities for rehabilitation, but did not take

       advantage of these. He admitted that his drug use interfered with employment,

       and that he had attended work and school while intoxicated. Cataldo dropped

       out of high school, having only completed the tenth grade, and obtained a

       G.E.D. while in the Department of Correction’s Boys’ School as a juvenile. He

       has a sporadic work history, with occasional stints of employment that have

       lasted only a few months at a time.


[26]   Together, then, Cataldo has a sustained history of criminal activity that, even at

       the age of twenty, speaks poorly of his character and shows evidence of

       escalation into property crimes and other offenses. In light of this, we cannot


       Court of Appeals of Indiana | Memorandum Decision 79A02-1409-CR-683 | June 5, 2015   Page 8 of 9
       conclude that the nature of his offense and his character make his fifteen-year

       sentence inappropriate.



                                               Conclusion
[27]   There is no reversible error in the trial court’s use of the State’s proffered jury

       instruction. Cataldo’s sentence is not inappropriate.


[28]   Affirmed.


       Riley, J., and Barnes, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 79A02-1409-CR-683 | June 5, 2015   Page 9 of 9